Citation Nr: 0927549	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  96-47 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to July 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in New York, New York (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder, on the basis of submission 
of new and material evidence, was perfected in November 1996.  
By a December 2004 decision, the claim was reopened, and the 
appeal remanded for consideration on the merits.  That 
December 2004 Remand instructed that a VA examination be 
conducted to determine whether the veteran's acquired 
psychiatric disorder was related to his military service.  An 
examination was conducted in March 2007, at which time a 
diagnosis of bipolar disorder was made, but no nexus opinion 
was offered.  

Accordingly, the claims file was returned to a different VA 
examiner in October 2008.  After stating that the claims file 
was reviewed, the VA examiner concluded that an opinion, as 
to whether the veteran's currently diagnosed acquired 
psychiatric disorder was related to his military service, 
could not be offered without resorting to speculation, as 
"the very definition of [b]ipolar disorder [not otherwise 
specified is that it is either atypical presentation or 
cannot be determined whether it is from medical causes or 
from substance use or [neither of these] . . . No evidence of 
in-service related condition or circumstance leading to this 
disorder [is] noted."  Speculative opinions are essentially 
non-evidence, and cannot be afforded probative weight.  See 
38 C.F.R. § 3.102 (2008).  Thus, it was correct for the VA 
examiner to state that an opinion could not be provided 
without resorting to speculation if the evidence of record 
was insufficient on which to base such an opinion.  

After reviewing the evidence of record, however, the Board 
finds that the October 2008 VA nexus opinion is insufficient 
with which to satisfy the December 2004's directives.  The VA 
nexus opinion stated that the veteran's service treatment 
records showed "no in-service injuries or specific events 
that caused in-service illness . . . . Reportedly [the 
veteran] had some psychiatric problems while in service but 
no details of treatment and/or nature of psychiatric problems 
[the veteran] experienced found in records."  Moreover, the 
VA examiner stated that the postservice evidence of record 
other than the VA treatment records reflect "no details o[f] 
[the veteran's] psychiatric illness noted in the records."  

These statements, as made by the October 2008 VA examiner, 
are clearly in error.  There are at least 8 pertinent service 
treatment records dated between February 1972 and July 1972, 
as well as the postservice private treatment records 
beginning in 1990, which speak to the veteran's psychiatric 
symptomatology and treatment during and after service, as 
well as the underlying personal issues which may relate to 
the etiology of the claimed psychiatric disorder.  
Specifically, the service treatment records detail the 
veteran's two inservice suicide attempts, alcohol abuse, 
marital difficulties, potential abuse during childhood, and 
multiple occasions of being absent without leave.  Similarly, 
the private postservice treatment records document a long 
history of outpatient and inpatient mental health treatment, 
additional suicide attempts, continued marital and 
interpersonal relationship difficulties, substance abuse, and 
multiple records which describe the impact of the veteran's 
brother's murder on the veteran's experiences in service.  

Based on those records detailed above, a significant amount 
of evidence concerning both the underlying problems and 
incidents that occurred during service, as well as his 
postservice psychiatric symptoms and treatment, is of record.  
To that end, it appears that the claims file review by the VA 
examiner who provided the October 2008 opinion was not 
sufficiently thorough.  Thus, while the diagnosis of bipolar 
disorder made by the March 2007 VA examiner is accepted, a 
new VA opinion, provided by a different VA examiner and based 
on all of the evidence of record, must be obtained to 
determine the etiology of the veteran's bipolar disorder.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding 
that if VA provides the veteran with an examination in a 
service connection claim, the examination must be adequate).

For these reasons, the case is remanded for the following 
actions:

1.  The veteran's claims folder must be 
forwarded to a VA examiner of the 
appropriate expertise, so that an 
opinion as to the etiology of the 
currently diagnosed bipolar disorder 
may be determined.  It is imperative 
that the VA examiner chosen for this 
opinion be someone other than the 
medical professional who provided the 
October 2008 VA examination opinion.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner for review in conjunction with 
the examination.  Thereafter, based 
upon review of the service and 
postservice medical records, the 
examiner must provide an opinion as to 
whether the veteran's bipolar disorder 
is related to the veteran's military 
service.  A complete rationale for all 
opinions must be provided.  If such a 
determination cannot be made without 
resort to speculation, the examiner 
must specifically state this, and 
provide a full rationale as to why an 
opinion without resorting to 
speculation cannot be provided.  The 
report must be typed.

2.  The examination report must be 
reviewed to ensure that it is in 
complete compliance with the directives 
of this remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

3.  When the above development has been 
completed, the issue of entitlement to 
service connection for an acquired 
psychiatric disorder must be 
readjudicated.  If the issue on appeal 
remains denied, an additional 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




